DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/514,388 filed 17 July 2019. Claims 1, 3, 5-7, 9-13, 15-20 pending. Claims 2, 4, 8, and 14 canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 23 December 2020, and 30 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 5-7, 9-13, 15-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A vehicle torque converter, comprising: a housing; a hub; a clutch including a piston in the housing; and a damper assembly operatively interposed between the clutch and the hub, the damper assembly including: a blade damper, including: a blade; and a roller engaging the blade, movement of the roller relative to the blade bending and unbending the blade; and a spring damper connected to the blade damper, including: a first spring damper portion; a second spring damper portion; and a spring between the first and second spring damper portions, movement of the first spring damper portion relative to the second 
Claim 7:
A vehicle torque converter, comprising: a housing; a hub; a clutch including a piston in the housing; and a damper assembly operatively interposed between the clutch and the hub, the damper assembly including: a blade damper, including: 3Application No. 16/514,388 Reply to Office Action of October 1, 2020 a blade; and a roller engaging the blade, movement of the roller relative to the blade bending and unbending the blade; and a spring damper connected to the blade damper, including: a first spring damper portion; a second spring damper portion; and a spring between the first and second spring damper portions, movement of the first spring damper portion relative to the second spring damper portion compressing and decompressing the spring, wherein: the blade damper and the spring damper, together, are configured to dampen a torsional vibration received by the housing when the clutch is engaged,  the vehicle torque converter, further includes a side plate supporting the roller via a bearing interposed between the side plate and the roller, and the side plate 
Claim 12:
A vehicle torque converter, comprising: a housing; a hub, a clutch including a piston in the housing; and a damper assembly operatively interposed between the clutch and the hub, the damper assembly including: a blade damper, including: a blade; and a roller engaging the blade, movement of the roller relative to the blade bending and unbending the blade; and a spring damper connected to the blade damper, including: a first spring damper portion; a second spring damper portion; and a spring between the first and second spring damper portions, movement of the first spring damper portion relative to the second spring damper portion compressing and decompressing the spring, wherein: the blade damper and the spring damper, together, are configured to dampen a torsional vibration received by the housing when the clutch is engaged, the blade damper and the spring damper are connected together in series, and 5Application No. 16/514,388 Reply to Office Action of October 1, 2020 the spring damper is secondary relatively to the blade damper such that an output of the blade damper is applied as an input to the spring damper.
Claim 18:
A vehicle torque converter, comprising: a housing; a hub, a clutch including a piston in the housing; and a damper assembly operatively interposed between the clutch and the hub, the damper assembly including: a blade damper, including: a blade; and a roller engaging the blade, movement of the roller relative to the blade bending and unbending the blade; and a spring damper 
Claim 19:
A vehicle torque converter, comprising: a housing; a hub, a clutch including a piston in the housing; and a damper assembly operatively interposed between the clutch and the hub, the damper assembly including: a blade damper, including: a blade; and a roller engaging the blade, movement of the roller relative to the blade bending and unbending the blade; and a spring damper connected to the blade damper, including: a first spring damper portion; a second spring damper portion; and a spring between the first and second spring damper portions, movement of the first spring damper portion relative to the second spring damper portion compressing and decompressing the spring, wherein: the blade damper and the spring damper, together, are configured to dampen a torsional vibration received by the housing when the clutch is engaged, the spring damper is a first spring damper, the damper assembly includes a second spring damper connected to the first spring damper and the blade damper, and the second spring damper is configured to dampen the torsional vibration together with the first spring damper and the blade damper.
Claim 20:
A vehicle torque converter, comprising: a housing; a hub; a clutch including a piston in the housing; and a damper assembly operatively interposed between the clutch and the hub, the damper assembly including: a blade damper, including: a blade; and a roller engaging the blade, movement of the roller relative to the blade bending and unbending the blade; and a spring damper connected to the blade damper, including: a first spring damper portion; a second spring damper portion; and a spring between the first and second spring damper portions, movement of the first spring damper portion relative to the second spring damper portion compressing and decompressing the spring, wherein: the blade damper and the spring damper, together, are configured to dampen a torsional vibration received by the housing when the clutch is engaged, and damper assembly includes a stopper operatively coupled to the damper assembly to limit movement of the roller relative to the blade.
Regarding claims 1, 3, 5-7, 9-13, 15-20, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to incorporate limitations previously objected to regarding specific features of the damper assembly. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 06 January 2021 with respect to pgs. 1-2 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-3, 7 and 12 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659